Exhibit 10.27
 
 
PROPERTY TRANSFER AGREEMENT
 
 


 
This Agreement is entered in Wuqing Tianjin on the day of December 25, 2008.
 
PARTY A (TRANSFERRER): TIANJIN TIANSHI BIOLOGICAL DEVELOPMENT CO., LTD.
 
 
PARTY B (TRANSFEREE): TIANJIN TIANSHI GROUP CO., LTD.
 
 
 
In the principle of fairness and mutual benefits, Party A and Party B reach the
provisions set forth below after negotiation regarding transfer of the
properties from Party A to Party B:
 
 
Article 1  Information of the properties
 
 
The properties transferred hereby are located at No. 6 Yuanquan Road, Wuqing
Development Area, Tianjin Hi-Tech Industry Park, China. The overall building
size is approximately 9974.31 square meters. The details of the properties are
showed in Exhibit 1.
 
 
Exhibit 1. Property transfer list
 
Order
Properties
Construction Size(M2)
Property Title Certificate
Lawful Purpose
1
Workshop 1
       863.25
Wu Qing Zi No.220050330
Industrial
2
Workshop 2
         3848.82
Wu Qing Zi No.220050330
Industrial
3
Workshop 4
       1909.44
Wu Qing Zi No.220048143
Industrial
4
Dinning Hall
       3352.80
Wu Qing Zi No.220048143
Industrial

 
 
Article 2  The Scope of the properties and consideration
 
2.1 Both of the two parties agree that Party A transfers the above listed
properties to Party B.
 
 
2.2 The transfer fee of the properties is Renminbi 32,800,000.00 Yuan.
 
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 

 
Article 3  Payment
 
The transfer agreement is signed by both parties, and Party B shall payoff all
property transfer fees lay-away after this agreement is entered. The amount of
each batch of payment should be settled by negotiation.
 
Article 4  Representations and Warranties
 
Party A represents and warrants that it has the complete rights over the subject
constructions and land use right. The property transfer herein will not breach
any contract to a third party, or violate a third party’s rights, or result in
any liability of Party B to a third party. Party A agrees to settle any dispute
or claim hereby if any and indemnifies Party B any losses due to such claims.
 
The damage risk relating to the subject constructions will transfer along with
their delivery. Party A agrees to bear the damage risk prior to the delivery and
Party B agrees to bear the damage risk as of the delivery.
 
 
Article 5   Force majeure
 
5.1 Performance exemption. Neither party is entitled to claim its losses in the
case that either party is unable to perform this agreement in part or in the
whole, or the performance is unnecessary due to the force majeure. 
 
5.2 Force majeure means accidents that are unpredictable and unavoidable,
including but not limited to: earthquake, typhoon, flood, fire, embargo, sturt
or war, but not including the requesting party’s financial difficulty or
construction removal or requisition by the government.
 
5.3 The effected party shall promptly notify the other party within seven days
or as early as possible through an effective communication way as of the day
when an accident happens.
 
5.4 Accidents that happen after delay of performance can not exempt the
liability of the breaching party.
 
Article 6  Termination
 
In the case that one party fails to perform the agreement even after the other
party’s written notice, the abiding party has right to terminate the agreement
 
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
 
and is exempted from any liabilities hereby. The breaching party shall indemnify
the abiding party’s losses, if any.
 
Article 7   Controversy jurisdiction
 
Any dispute arising from or in connection with the agreement shall be settled
through good faith negotiation between the parties. In the event of no
settlement is concluded, parties are entitled to lodge a complaint to the court
where the fixed assets locate.
 
Article 8  This agreement is effective as of the signing of the
statutory/authorized representatives and sealing of both parties.
 
Article 9 Any supplemental agreement by and between both parties is an undivided
part of this agreement and has the same legal effect.
 
Article 10  This agreement executes in four copies. Each party holds two.
 
 
Party A: Tianjin Tianshi Biological Development Co., Ltd
 
 
By:  /s/ Yiqun Wu
Name:  Yiqun Wu
Title:  Legal Representative
 
 
 
Party B: Tianjin Tianshi Group Co., Ltd
 
By:  /s/ Jinyuan Li
Name:  Jinyuan Li
Title:  Legal Representative
 
 
 
 
 Page 3 of 3

--------------------------------------------------------------------------------